On motion for rehearing our attention for the first time has been called to a defect in the judgment. The judgment fails to show that evidence was introduced on the trial. The requisites of a final judgment are shown by Art. 831, Code Crim. Proc., which provides: "A final judgment is the declaration of the court entered of record, showing: * * * (5) The submission of the evidence. * * *" This article requires that the judgment should show that evidence was introduced. For this error the judgment is reversed, and the cause remanded.
Reversed and Remanded.